Case 5:19-cr-00010-TBR Document 112 Filed 07/30/21 Page 1 of 7 PageID #: 695




               INTRODUCTION FOR COUNT 2 OF BIFURCATED TRIAL

       Now that you have completed your initial determinations, there is one more additional

matter for you to consider.

       In addition to the charge you have decided, Defendant Dustin Stone was also charged in

Count 2 of the indictment with:

       On or about and between November 21, 2018, through December 3, 2018, in the Western

District of Kentucky, McCracken County, Kentucky, and elsewhere, the defendant, Dustin R.

Stone, being required by Federal and other law to register as a sex offender, committed a felony

offense involving a minor under Title 18, United States Code, Section 2422(b ), as charged in Count

One of this indictment.

       The Defendant has pled not guilty to the charges in Count 2.

       In reaching your decision as to the charge in Count 2 of commission of a felony against a

child by a person required to register as a sex offender, you may consider the evidence you have

heard earlier in the case and any additional evidence you may hear today.

       The parties have agreed there will be no opening statement.



                                                                            JAM~lv';~/J=.R D
                                                                                          '   · - CLERK
                                                                                  JUL 3D 2021
                                                                             U.S. DISTRICT COURT
                                                                            WEST'N. DIST. KENTUCKY




                                            Page 1 of7
 Case 5:19-cr-00010-TBR Document 112 Filed 07/30/21 Page 2 of 7 PageID #: 696




                                      INSTRUCTION NO. 1

             Presumption of Innocence, Burden of Proof, and Reasonable Doubt

        As you know, the defendant has pleaded not guilty to the crime charged in Count 2 of the

indictment. The indictment is not any evidence at all of guilt. It is just the formal way that the

government tells the defendant what crime he is accused of committing. It does not even raise any

suspicion of guilt.

       As to Count 2, the law presumes that he is innocent. This presumption of innocence stays

with him unless the government presents evidence here in court that overcomes the presumption

and convinces you beyond a reasonable doubt that he is guilty.

       This means that, as to Count 2, the defendant has no obligation to present any evidence at

all, or to prove to you in any way that he is innocent. It is up to the government to prove that he is

guilty, and this burden stays on the government from start to finish. You must find a defendant not

guilty unless the government convinces you beyond a reasonable doubt that he is guilty.

       The government must prove every element of the crime charged in Count 2 beyond a

reasonable doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt.

Possible doubts or doubts based purely on speculation are not reasonable doubts. A reasonable

doubt is a doubt based on reason and common sense. It may arise from the evidence, the lack of

evidence, or the nature of the evidence.

       Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the government has proved a defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.




                                             Page 2 of7
Case 5:19-cr-00010-TBR Document 112 Filed 07/30/21 Page 3 of 7 PageID #: 697




                                     INSTRUCTION NO. 2

                                   Consideration of Evidence

       You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.




                                            Page 3 of7
Case 5:19-cr-00010-TBR Document 112 Filed 07/30/21 Page 4 of 7 PageID #: 698




                                      INSTRUCTION NO. 3

                                             COUNT2

   Commission of a Felony Involving a Minor by a Person Required to Register as a Sex
                             Offender (18 U.S.C. § 2260A)

(1) Count 2 of the indictment charges the defendant with commission of a felony involving a minor

by a person required to register as a sex offender in violation of federal law. For you to find the

defendant guilty of this crime, you must find that the government has proved each and every one

of the following elements beyond a reasonable doubt:

        (A) First: That at the time the defendant committed Attempted Enticement in violation of

        18 United States Code, Section 2422(b), as charged in Count 1 of the Indictment, the

        defendant was required to register as a sex offender under the laws of the state of Kentucky;

        and

        (B) Second: That the defendant, following his requirement to register, committed an

        enumerated felony offense involving a minor.

(2) If you are convinced that the government has proved both of these elements beyond a

reasonable doubt, say so by returning a guilty verdict on this charge. If you have a reasonable

doubt about either one of these elements, then you must find the defendant not guilty.

(3) Now I will instruct you on the crime of commission of a felony involving a minor by a person

required to register as a sex offender.

       (A) As to the first element, if you find the defendant was convicted of Attempted Use of

       Electronic Means to Induce a Minor in a Sex Offense in Muhlenberg Circuit Court case

       number 14-CR-00036 on June 23, 2014, he was required to register as a sex offender under

       Kentucky law if he resided, was employed, or was a student in Kentucky.




                                             Page 4 of7
Case 5:19-cr-00010-TBR Document 112 Filed 07/30/21 Page 5 of 7 PageID #: 699




     (B) As to the second element-that the defendant committed a felony offense involving a

     minor-this element is satisfied by proof that the defendant committed Attempted

     Enticement in violation of 18 United States Code, Section 2422(b), as charged in Count 1

     of the Indictment. You may be satisfied that this element has been proven based on the

     conviction you returned during phase one of this trial.

     (C) You have heard evidence in this case that "Cyndi" was not an actual minor, but rather

     an undercover identity used by law enforcement to conduct the investigation. The fact that

     "Cyndi" did not exist is immaterial to your deliberations. The government is not required

     to prove that the offense involved an actual minor. The government need only prove that

     the defendant believed the victim to be a minor. It is not a defense to this crime that no

     minor was actually involved in the communications with the defendant.




                                         Page 5 of7
Case 5:19-cr-00010-TBR Document 112 Filed 07/30/21 Page 6 of 7 PageID #: 700




                                         INSTRUCTION NO. 4

                    Defendant's Election not to Testify or Present Evidence

       (1) The defendant has an absolute right not to testify or present evidence. The fact that the

defendant did not testify or present any evidence cannot be considered by you in any way. Do not

even discuss it in your deliberations.

       (2) Remember that it is up to the government to prove the defendant guilty of the crime

charged beyond a reasonable doubt. It is not up to the defendant to prove that he is innocent.




                                             Page 6 of7
Case 5:19-cr-00010-TBR Document 112 Filed 07/30/21 Page 7 of 7 PageID #: 701




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                         CRIMINAL ACTION NO. 5:19-CR-10-TBR

UNITED STATES OF AMERICA,                                                       PLAINTIFF

V.

DUSTIN R. STONE,                                                              DEFENDANT

                                        Verdict Form

We, the jury, unanimously find the following:

COUNT 2:

With respect to the charge in Count 2 of commission of a felony involving a minor by a person
required to register as a sex offender, we find the defendant, Dustin R. Stone,



           Guilty _ _ _ _ _ __                  Not Guilty _ _ _ _ _ _ __



          Foreperson _ _ _ _ _ _ __                    Date _ _ _ _ _ _ __




YOUR VERDICT IS NOW COMPLETE. PLEASE RETURN TO THE COURTROOM.




                                          Page 7 of7
